Citation Nr: 1755664	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-44 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left leg disability.  

3.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel
INTRODUCTION

The Veteran had active duty service from November 1940 to November 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for a left leg disability and whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An October 1997 Board decision denied an application to reopen a claim for service connection for a left leg disability.

2.  Evidence received since the October 1997 Board decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim for service connection for a left leg disability. 


CONCLUSIONS OF LAW

1.  The October 1997 Board decision that denied an application to reopen a claim for service connection for a left leg disability is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence sufficient to reopen a claim of entitlement to service connection for a left leg disability has been received and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 1137 (2012); 38 C.F.R. §§ 3.303(a), 3.304 (2017).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board denied an application to reopen a claim for service connection for a left leg disability, specifically left ankle arthritis, in an October 1997 decision.  In that decision, the Board indicated that the Veteran had not submitted new and material evidence showing that the Veteran's left leg disability began during service.  The Board decision was not appealed and is final.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  

Reviewing the evidence submitted since the October 1997 Board decision, in a February 2000 statement, the Veteran stated that a doctor named Rivera Villalba had told him that his left leg disability was incurred during service.  The February 2000 statement is new, because it was not before VA at the time of the October 1997 Board decision.  When presuming the credibility of the evidence, as is required when determining whether it is material to reopen a previously denied claim, it material because it suggests the existence of competent evidence suggesting that the Veteran's left leg disability is related to service.  

New and material evidence having been received, the claim for service connection for a left leg disability is reopened.


ORDER

The claim of entitlement to service connection for a left leg disability is reopened and, to that extent only, the appeal is granted.


REMAND

The Veteran's VA treatment records indicate that the Veteran underwent both a VA psychiatric examination to determine the etiology of the claimed disability and an examination to determine eligibility for special monthly compensation for aid and attendance on October 23, 2009.  However, the VA treatment records, as included in the claims file, do not contain a copy of either examination.  Moreover, in a February 2000 statement, the Veteran indicated that Dr. Rivera Villalba had told him that his left leg disability was related to service.  A remand is necessary to attempt to obtain outstanding medical records, to include all outstanding VA records and any outstanding records from Dr. Rivera Villalba.

Additionally, a remand is necessary to schedule an examination to determine the etiology of the claimed leg disability.  

Accordingly, the issues are REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for any left leg and psychiatric disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records, to include any copies of the VA examinations dated October 23, 2009.  Additionally, if the necessary authorization forms are returned, acquire any treatment records from the office of Dr. Rivera Villalba.  

2.  Then, schedule the Veteran for a VA examination with a VA medical doctor examiner who has not previously examined the Veteran.  The examiner must review the record and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  In reviewing the record, the examiner should note the service medical records, the post-service treatment records, the previous VA medical examination reports, and the Veteran's lay statements.  Having performed the examination, interviewed the Veteran, and reviewed the record, the examiner is asked to provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any left leg disability is related to service or any incident of service, to include a May 1943 incident in which the Veteran fell while pole vaulting, resulting in a diagnosed contusion of the left thigh?

3.  Then, readjudicate the claim for service connection for a left leg disability and the application to reopen service connection for a psychiatric disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the issues to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


